UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1335



GEORGE R. LEACH,

                  Plaintiff - Appellant,

          v.


HON. SAMUEL T. POWELL, III,

                  Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Jerome B. Friedman,
District Judge. (4:08-cv-00009-JBF-JEB)


Submitted:     September 11, 2008          Decided:   September 15, 2008


Before WILKINSON and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


George R. Leach, Appellant Pro Se. Stephen Michael Hall, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          George   R.   Leach   appeals   the   district    court’s   order

denying relief of his 42 U.S.C. § 1983 (2000) complaint.          We have

reviewed the record and find no reversible error.          Accordingly, we

affirm for the reasons stated by the district court.                  Leach

v. Powell, No. 4:08-cv-00009-JBF-JEB (E.D. Va. Feb. 8, 2008).            We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                 AFFIRMED




                                   2